Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	The previous claim set had claims 1-20 pending examination. The new claim set filed 06/23/22 canceled claims 5-6 and 17 and amended claims 1, 7, 14 and 18. Claims 1-4, 7-16, and 18-20 are pending examination. 

Maintained rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0206693A1 herein US’693 in view of US2017/0334995 herein referred to as US’955. This rejection is maintained.
	US’693 teaches the use of an aldose reductase (AR) inhibitor to inhibit colon cancer cell
proliferation. (See US’693 pg 1 [0007]). US’693 teaches that a combination with other therapeutic
agents may be desired to increase the effectiveness of treatments with an AR inhibitor. US’693 states
the composition of AR inhibitor can be fidarestat. (See p1 [0008]). US’693 teaches that the one or more
agents of the composition can be administered 60 minutes (1 hour), 2 hours, or more hours, or about 1
day or more days or about four weeks. (See pgs 7 [0061]). US’693 does not teach that the combination
with other therapeutics must be with an immunotherapeutic like an immune checkpoint inhibitor
antibody.
US’995 teaches use of immune checkpoint inhibitor antibodies that are anti-PD-1 and anti-LAG3
antibodies to treat cancer. (See US’995 abstract). US’995 teaches that the invention provides a method
of treating cancer comprising administering to a patient in need thereof a therapeutically effective
amount of an anti-PD1 antibody molecule of the invention. US’995 teaches that in the preferred
embodiment the method further comprises administering to such patient an anti-LAG3 antibody
molecule.
Given the prior art it would be obvious for a person having ordinary skill in the art before the
filing the date to combine a checkpoint inhibitor with an AR inhibitor. One would be motivated to do so
for the purpose of developing a better treatment of cancer. Both US’995 and US’693 suggest a
combination of their inventions. US’995 teaches that the combination with an anti-PD1 antibody should
be done particularly with chemotherapeutic active compounds that inhibits angiogenesis, signal
transduction pathways or mitotic checkpoints in cancer cells. (US’995 pg 16 [0254]). US’693 teaches that
AR inhibitors inhibit cancer cell proliferation which one in the art would appreciate would affect the
mitosis of cancer cells. (US’693 pg 1 [0007]).
	Regarding claims 1 and 14, the combination of references teaches use of an aldose reductase inhibitor and an immune checkpoint inhibitor like an anti-PD-1 antibody. The method reads on the composition. 
	Regarding claim 2, US’693 teaches the use of AR inhibitors specifically for colon cancer.
Regarding claims 3-4 and 15-16, US’693 teaches the use of the AR inhibitor fidarestat.
Regarding claims 7 and 18-20, US’995 teaches the addition of an immune checkpoint inhibitor
that can inhibit PD-1/PD-L1 or LAG-3. This immune checkpoint inhibitor is an antibody.
Regarding claims 8-11, US’995 teaches the combination of antibodies against
PD-1 and LAG-3 in combination to treat cancer. Using the invention as taught by US’995 would include using LAG-3 and PD-1 antibodies together to target separate pathways. (See US’995 pg 16 [0254]).
Regarding claim 12, US’693 teaches that the AR inhibitor may precede, be concurrent with
and/or follow the other agent(s) by intervals ranging from minutes to weeks. A further example states
that the agents may administered substantially simultaneously, about 1 minute-60 minutes, 2 or more
hours or about 1 day or more days, or about 4 or more weeks…one or more years and any range
derivable therein. (See US 693 pg 7 [0061]). Thus, the claimed parameters of 1-10 hours or days has
overlapping ranges in the prior art.
	Regarding claim 13, US’955 teaches that their invention can be used on “all cancers, tumors,
neoplasms…include both primary tumors and the metastatic tumors derived therefrom”. (See US’995
[0248] and [0243]).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 9308206B2

Claims 1-4, 7-11, 13-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9308206 in view of US20170334995A1 herein referred to as US’995. This rejection is maintained.
The patented claims discuss a method of inhibiting colon cancer cell proliferation in a subject consisting of administering a pharmacologically effect amount of fidarestat. The patented claim does not discuss the use of a secondary therapeutic and does not discuss use of an immunotherapy. As discussed above US’995 teaches the use of anti-PD-1 antibodies and anti-LAG3 antibodies for the treatment of cancer. Given the prior art it would be obvious for a person having ordinary skill in the art before the
filing the date to combine a checkpoint inhibitor with an AR inhibitor. One would be motivated to do so
for the purpose of developing a better treatment of cancer. US’995 teaches that the combination with
an anti-PD1 antibody should be done particularly with chemotherapeutic active compounds that inhibits
angiogenesis, signal transduction pathways or mitotic checkpoints in cancer cells. (US’995 pg 16 [0254]).
The patented claim teaches AR inhibitors cause inhibition of cancer cell proliferation which one in the
art would appreciate would affect the mitosis of cancer cells.
Regarding claims 1-4, 7-11, 13-16 and 18-20, the patented claim discusses a method of treating colon cancer comprising administering AR inhibitor, fidarestat. As discussed above it would be obvious to combine the invention of the patented claim with that of US’995. US’995 teaches the use of anti-PD-1
antibodies in combination with anti-LAG3 antibodies. The method reads on a composition with a
function. Thus, the method makes obvious the composition.


Response to Arguments

USC 103 rejections
Applicant's arguments filed 06/23/22 have been fully considered but they are not persuasive.
The applicants argue that there is no reasonable expectation of successfully combining aldose reductase inhibitors with any other therapeutic agent much less an immunotherapy like immune checkpoint inhibitors. Applicants further argue that no effective combination is demonstrated in the ‘693 application. The applicants state that the ‘995 publication suffers from similar deficiencies as the ‘693 publication in that it describes generally combination therapies with other therapeutic agents but does not provide any demonstrated effectiveness of combinations with other therapeutic agents. The applicants conclude that there is no teaching, suggestion, or implication in the cited reference that would lead one of skill in the art to specifically select the combination of AR inhibitors with immunotherapies for the treatment of cancer and have a reasonable expectation of success. (See 1st paragraph of “Rejections under 35 USC 103” pg 4 and bridging parag. between pgs. 4 and 5). 
These arguments are not convincing because there is an implication in the cited references that this combination would lead to a more effective cancer treatment. US’995 teaches that the combination with an anti-PD-1 antibody should be done particularly with chemotherapeutic active compounds that inhibit angiogenesis, signal transduction pathways, or mitotic checkpoints in cancer cells. US’693 teaches that AR inhibitors inhibit cancer cell proliferation. (US’995 pg 16 [0254]).  Cancer.gov defines chemotherapy as a treatment that uses drugs to stop the growth of cancer cells, either by killing the cells or by stopping them from dividing. (https://www.cancer.gov/publications/dictionaries/cancer-terms/def/chemotherapy). The described outcome of using AR inhibitors in the prior art has led to cancer cell growth inhibition which is in line with the definition of chemotherapy. This does read on situations where anti-PD-1 antibody combinations would be considered according to US’995. (US’995 pg 16 [0254]).  Without further proof to consider, these rejections are maintained. 
It is noted that the rejections of claims 5-6 and 17 are rendered moot upon cancelation of the claims. 

Double patenting rejections

Applicant's arguments filed 06/23/22 have been fully considered but they are not persuasive. 
The applicants argue the that the patented invention of US9308206 does not teach the claimed invention. This is true. The patented invention of US9308206 does not teach use of checkpoint inhibitors in combination with fidarestat. In the non-final action filed 04/01/22, the double patenting rejection also featured US20170334995 which discloses the use of immune checkpoint inhibitors. One would be motivated to combine these agents for the purpose of developing a better treatment of cancer. US'995 teaches that the combination with an anti-PD-1 antibody should be done particularly with chemotherapeutic active compounds that inhibits angiogenesis, signal transduction pathways or mitotic checkpoints in cancer cells. (US'995 pg 16 (0254)). The patented claim teaches AR inhibitors cause inhibition of cancer cell proliferation which one in the art would appreciate would affect the mitosis of cancer cells. Without further proof to consider, these rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647